       Case 1:20-cv-03538-GLR Document 133-1 Filed 01/18/21 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND


 FEDERAL TRADE COMMISSION,

        Plaintiff,
                                                              Case No. 20 Civ. 3538-GLR
        v.

 RagingBull.com, LLC, et al.,

        Defendants.



                      SECOND DECLARATION OF KYLE W. DENNIS

       I, KYLE W. DENNIS, declare as follows:

       1.      I have reviewed Attachment B to Reeve Tyndall’s Declaration (ECF No. 119-3),

which the FTC filed in support of its opposition to the Defendants’ Motion for Defense Costs.

       2.      Attachment B appears to be an e-mail from “confluence@raging-bull.atlassian.net”

to “kyle@ragingbull.com.” Although I am not fully familiar with it, I understand Confluence to

be a project management software tool that Raging Bull’s technical team used to set up tasks,

delegate responsibilities for those tasks, and the like. The e-mail says that “Ray Trang created a

[Confluence] page.” I understand Ray Trang to be a software developer that was involved in the

computer coding for Raging Bull’s website and app, and who worked as part of Raging Bull’s

development team.

       3.      I was not a part of and I did not supervise the development team. I believe that

members of the development team would routinely copy people involved in the Raging Bull brand

on Confluence pages when they set up a task. Confluence would then automatically send an e-

mail like Attachment B to people involved in the brand – in my case, the Biotech Breakouts brand.
Case 1:20-cv-03538-GLR Document 133-1 Filed 01/18/21 Page 2 of 4
Case 1:20-cv-03538-GLR Document 133-1 Filed 01/18/21 Page 3 of 4




                   Exhibit A
                         Case 1:20-cv-03538-GLR Document 133-1 Filed 01/18/21 Page 4 of 4




Ray Confluence 2          inb:    (Confluence) Raging Bull Wiki » Update Subscription Optout Options - The*e a~e 2 new edhs or t-is page                        1/6/20



Jason Pell (Conflue.      inbox   (Confluence) Raging Bull Wiki » Single Click Email Opt IN - There s 1 new edit on this page                                   1/4/20


Jason Pell {Conflue.      Inbox (Confluence) Raging Bull Wiki > Interactive Offers Info page • There's ' new e ~it on this cage                                 1/3/20


Jason Pell (Conflue.      Inbox   (Confluence) Raging Bull Wiki » Interactive Offers Info page - -sson Pell cheated a page                                    12/31/19



Jason Pell (Conflue.      inbox   (Confluence) Raging Bull Wiki » Free List Welcome Lists - Tnere are 2 new edits on this page                                12/31/19


Jason Pell (Conflue.      Inbox   (Confluence) Raging Bull Wiki » Free List Welcome Lists - There's 1 new edit on this page                                   12/17/19



Jason Pell (Conflue.      Inbox   (Confluence) Raging Bull Wiki > Single Click Opt In Project Proposal - Tnere's 1 new edit on this page                      12/17/19



Jason Pell (Conflue.      inbox   (Confluence) Raging Bull V/iki • New Products 2019 - Jason Pell created a page                                              12/17/19



Jason Pell (Conflue.      Inbox   (Confluence) Raging Bull Wiki » Trade for life - There's 1 new edit on this page                                            12/16/19


Jason Pell (Conflue.      intox   (Confluence) Raging Bull V/iki » WP All Import software 2019 December - Jason Pel I created a page                          12/16/19



Guillaume Bourdages.      mbox    (Confluence) Raging Bull V/iki » How to import Emails and Tag then in Isoft - There's 1 new edit on this page               12/13/19



Guillaume Bourdages.      Inbox   (Confluence) Raging Bull Wiki » How to make the VSL buttons shows up on second visit - Guillaume Bourdages created a page   12/1219



Guillaume Bourdages. 2    Inbox   (Confluence) Raging Bull V/iki » How to import Emails and Tag then in Isoft -The'e's 1 new edt on this page                 121219


                           O avatar_8e6c43d-.


Will. Jason 2             Inbox   (Confluence) Raging Bull Wiki > End of Year 201 9 Projects and Hot Topics - There's 1 new comment on this page              12/12/19


                           H avatar_890e928..

Jason Pell (Conflue.      Inbox   (Confluence) Raging Bull V/iki » Single Click Email Opt IN - There's 1 new edt on this page                                  129/19



Jason Pell (Conflue.      Inbox   (Confluence) Raging Bull Wiki > Trade for life - There's 1 n ew edit on this page                                            12/9/19


Jason. Guillaume -        Inbox   (Confluence) Raging Bull V/iki » End of Year 2019 Projects and Hot Topics - Tnere's   • new edit on this page                129/19


                           H avatar_890e928..           H avatar_8e6c43d-.
